Exhibit 10.30

THE MBIA INC. 2005 OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

NONQUALIFIED STOCK OPTION AGREEMENT, between MBIA Inc., a Connecticut
corporation (the “Company”) and              (the “Agreement”), under the
Company’s MBIA Inc. 2005 Omnibus Incentive Plan, as amended and as the same may
be amended from time to time (the “Plan”).

1. Confirmation of Grant; Option Price. The Company hereby confirms the grant to
you, effective as of                  , 2009 (the “Grant Date”), of options (the
“Options”) to purchase              shares of the Company’s Common Stock, par
value $1.00 per share (“Common Stock”) at an option price of $             per
share (the “Option Price”). The Options are not intended to be incentive stock
options under Section 422 of the Internal Revenue Code of 1986, as amended. This
Agreement is subject in all respects to the terms of the Plan, which are made a
part of and incorporated into this Agreement. Terms used in this Agreement with
initial capital letters, but not defined herein, shall have the same meanings as
under the Plan.

2. Exercisability. Except as otherwise provided in this Agreement, the Options
shall become exercisable, subject to the provisions hereof, as follows: 100% of
the Options shall become exercisable on the fifth anniversary of the Grant Date.
Unless an earlier termination date is specified in accordance with Section 4,
the Options shall terminate on the seventh anniversary of the Grant Date (the
“Normal Expiration Date”).

3. Method of Exercise and Payment. You may exercise any portion of the Options
that has become exercisable by (i) written notice of exercise to the Company’s
Secretary in the form attached as Exhibit A1, A2 and A3 hereto or such other
form as may be required by the Company from time to time and (ii) either
(A) paying the exercise price in full in cash or cash equivalents, including by
personal check, or (B) entering into other arrangements with the Company to
ensure payment of the exercise price. The exercise price may also be paid in
whole or in part in shares of Common Stock held by you for at least six months,
based on the Fair Market Value of such Common Stock on the date of exercise.

4. Termination of Employment.

(a) Death or Disability. In the event that your employment with the Company or
any of its Subsidiaries terminates by reason of your death or Disability, then
100% of the Options shall be exercisable as of the date of such termination, and
such Options may be exercised by you or your beneficiary as designated in
accordance with Section 8, at any time on or before the earlier to occur of
(i) the Normal Expiration Date or (ii) the first anniversary of your death or
termination of employment due to Disability.

(b) Termination for Cause. In the event that your employment with the Company or
any of its Subsidiaries is terminated for Cause, all of your unexercised Options
(whether or not then exercisable) shall terminate and be canceled immediately
upon such termination of employment. Your right to exercise any Options
hereunder shall be suspended during any period in which the Company is
conducting any investigation to determine whether Cause exists for the
termination of your employment. In the event that such investigation results in
a determination that Cause exists for a termination of your employment, all of
your unexercised Options (whether or not then exercisable) shall terminate and
be canceled immediately upon such determination.

(c) Other Termination of Employment. Unless otherwise determined by the
Committee, in the event that your employment with the Company or any of its
Subsidiaries terminates for any reason other than (i) your death or Disability,
(ii) for Cause or (iii) your retirement, then all of your Options that are
exercisable at the date of your termination of employment may be exercised at
any time prior to the expiration of the term of the Options or the ninetieth day
following your termination of employment, whichever period is shorter, and any
Options that are not exercisable at the time of your termination of employment
shall be immediately forfeited.

 

1



--------------------------------------------------------------------------------

(d) Retirement. Upon your Retirement, your Options shall continue to become
exercisable as if you remained in the Company’s employ following Retirement, and
shall remain exercisable until the earlier of (A) the fourth anniversary of your
Retirement and (B) the date on which the Options otherwise expires in accordance
with its stated term.

(e) Forfeiture of Options. If, after your termination of employment, the
Committee determines that, either during or after your employment by the Company
or any of its Subsidiaries, you engaged in conduct that (i) would have permitted
the Company or any of its Subsidiaries to terminate your employment for Cause
had you still been employed or (ii) otherwise results in damage to the business
or reputation of the Company or any of its Subsidiaries, all of the Options that
are still outstanding at the time of such determination shall immediately
terminate and be canceled immediately upon such determination by the Committee.
Upon such a determination by the Committee, the Company may disregard any
attempted exercise of the Options by notice delivered prior to such
determination, if, at such time, the Company had not completed the steps
necessary to effect such exercise. In such case, the Company shall only be
obligated to return to you any amounts or shares of Common Stock remitted in
order to exercise such Options.

5. Change of Control.

(a) Accelerated Vesting and Payment. Unless the Committee shall otherwise
determine in the manner set forth in Section 5(b), in the event of a Change of
Control each Option shall become fully exercisable (regardless of whether such
Options are at such time otherwise exercisable) and the Committee may, in its
discretion, provide that each Option shall be canceled in exchange for a payment
in cash of an amount equal to the excess, if any, of the price per share of
Common Stock paid in conjunction with any transaction resulting in a Change in
Control (as determined in good faith by the Committee if any part of the offered
price is payable other than in cash) over the Option Price.

(b) Alternative Awards. Notwithstanding Section 5(a), no cancellation,
acceleration of exercisability, vesting or cash settlement or other payment
shall occur with respect to any Option if the Committee reasonably determines in
good faith, prior to the occurrence of a Change of Control, that such Option
shall be honored or assumed, or new rights substituted therefore (such honored,
assumed or substituted award being hereinafter referred to as an “Alternative
Award”), provided that any such Alternative Award must:

(i) be based on stock which is traded on an established securities market, or
that the Committee reasonably believes will be so traded within 60 days after
the Change of Control;

(ii) provide you with rights and entitlements substantially equivalent to or
better than the rights, terms and conditions applicable under such Option,
including, but not limited to, an identical or better exercise and vesting
schedule and identical or better timing and methods of payment;

(iii) have substantially equivalent economic value to such Option (determined at
the time of the Change of Control); and

(iv) have terms and conditions which provide that in the event that your
employment is involuntarily or constructively terminated within two years
following a Change of Control, except if your employment is terminated for
Cause, any conditions on your rights under, or any restrictions on transfer or
exercisability applicable to, each such Alternative Award shall be waived or
shall lapse.

For purposes of this Section 5(b), a “constructive termination” shall mean a
termination of employment by you following a material reduction in your base
salary or your incentive compensation opportunity or a material reduction in
your responsibilities, in either case without your written consent.

6. Tax Withholding. Whenever Common Stock is to be issued pursuant to the
exercise of an Option, the Company shall have the power to withhold, or require
you to remit, an amount sufficient to satisfy Federal, state, and local
withholding tax requirements relating to such transaction, and the Company may
defer payment of cash or issuance of Common Stock until such requirements are
satisfied. The Committee may permit you to elect, subject to such conditions as
the Committee shall impose, (i) to have shares of Common Stock otherwise
issuable upon the exercise of an Option withheld or (ii) to deliver to the
Company previously acquired shares of Common Stock having a Fair Market Value as
of the date of exercise sufficient to satisfy the estimated total Federal,
state, and local tax obligation associated with the transaction.

 

2



--------------------------------------------------------------------------------

7. Nontransferability of Awards. No Options granted hereby may be sold,
transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution;
provided, however, that you may transfer the Options to any of your Family
Members (including, without limitation, pursuant to a domestic relations order).
In order to transfer any options to any Family Member, you must sign and deliver
to the Secretary of MBIA a completed Stock Option Transfer Form attached as
Exhibit B hereto. Following your death, all rights with respect to Options shall
be exercised by your designated beneficiary (or, if applicable, your estate).

8. Beneficiary Designation. You may from time to time name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid or by whom any right under this Agreement
is to be exercised in case of your death. Each designation will revoke all prior
designations, shall be in a form reasonably acceptable to the Company, and will
be effective only when filed in writing with the Secretary of the Company during
your lifetime.

9. Adjustment of the Number of Option Shares. The number, class and exercise
price of any outstanding Options (and the number of shares of Common Stock
subject to outstanding Options), shall be adjusted by the Committee if, in its
sole discretion, it shall deem such an adjustment to be necessary or appropriate
to reflect any Common Stock dividend, stock split or share combination or any
recapitalization, merger, consolidation, exchange of shares, liquidation or
dissolution of the Company.

10. Requirements of Law. The granting of Options and the issuance of shares of
Common Stock pursuant to the Options shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. No shares of Common Stock
shall be issued upon exercise of any Options granted hereunder, if such exercise
would result in a violation of applicable law, including the federal securities
laws and any applicable state securities laws.

11. No Guarantee of Employment. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any of its Subsidiaries to
terminate your employment at any time, nor confer upon you any right to continue
in the employ of the Company or any Subsidiary.

12. No Voting Rights. You shall have no right, in respect of Options granted
hereby, to vote on any matter submitted to the Company stockholders until such
time as the shares of Common Stock issuable upon exercise of such Options have
been so issued.

13. Interpretation; Construction. Any determination or interpretation by the
Committee under or pursuant to the Plan and this Agreement shall be final and
conclusive on all persons affected hereby. In the event of a conflict between
any term of this Agreement and the terms of the Plan, the terms of the Plan
shall control.

14. Amendments. The Committee shall have the right, in its sole discretion, to
amend this Agreement, from time to time, provided that no such amendment shall
impair your rights under this Agreement without your consent. Subject to the
preceding sentence, any alteration or amendment of this Agreement by the
Committee shall, upon adoption thereof by the Committee, become and be binding
and conclusive on all persons affected thereby without requirement for consent
or other action with respect thereto by any such person. The Company shall give
written notice to you of any such alteration or amendment of this Agreement as
promptly as practicable after the adoption thereof. This agreement may also be
amended in a written document signed by both you and the Company.

15. Miscellaneous.

(a) Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified mail, return receipt
requested, postage prepaid, or by any recognized international equivalent of
such mail delivery, to the Company or you, as the case may be, at the following
addresses or to such other address as the Company or you shall specify by notice
to the other party:

 

   (i) if to the Company, to:

MBIA Inc.

113 King Street

Armonk, NY 10504

Attn: General Counsel

 

3



--------------------------------------------------------------------------------

(ii) if to you, to the address recorded on the books and records of the Company.

All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof.

(b) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Connecticut, regardless of the law that
might be applied under principles of conflict of laws.

(c) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

IN WITNESS WHEREOF, the Company and you have duly executed this Agreement as of
the date first above written.

Please retain this agreement for your records.

 

MBIA INC. By:  

/s/    Ram D. Wertheim

  Ram D. Wertheim, General Counsel

 

4



--------------------------------------------------------------------------------

EXHIBIT A1 – SHARE NET SETTLEMENT EXERCISE

THE MBIA INC. 2005 OMNIBUS INCENTIVE PLAN

OPTION EXERCISE FORM

 

Name:   

 

 

Address:

  

 

 

Social Security Number:

  

 

 

Office Telephone Number:

  

 

 

Pursuant to the terms of the MBIA Inc. 2005 Omnibus Incentive Plan, I hereby
exercise the Option granted to me on             , 2009 for the number of shares
listed below in accordance with MBIA’s Share Net Settlement Procedures. This
exercise form is irrevocable.

  1.     

 

Number of shares as to which

the option is being exercised:

      

                                        

  2.      Per share exercise price:       

                                        

  3.      Delivery of shares:  

(        )

     Certificate (please specify name & address where actual shares should be
mailed)              

 

             

 

             

 

        

(        )

     Electronic (DWAC) to UBS Paine Webber-Greenwich,CT         

(        )

     Electronic (DWAC) to other broker (specify broker name, DTC#, contact name,
phone # & fax #)              

 

             

 

             

 

  4.      Exercise instructions:  

Exercise total number of options being exercised at the closing market price on
the day the exercise form is submitted (provided submission of the exercise form
is prior to 2:00 PM on that day).

  5.      Tax Withholding:  

I understand that the full amount of any gain upon the exercise of hereunder is
subject to ordinary income tax & will be reported on my W-2 for this year & is
also subject to withholding for Medicare & social security taxes. I understand
that the statutory minimum federal, state & city income tax rates (as
applicable) will be applied to this exercise.

       I understand that payment of the exercise price and the applicable income
tax withholding on the amount by which the aggregate fair market value of the
shares that I am purchasing exceeds the aggregate exercise price will be done by
netting shares that have an equivalent value to the exercise price and any
related withholding taxes.   6.      Application of Blackout Periods: I
acknowledge that I cannot sell any of the shares delivered to me pursuant to
this exercise during any blackout period imposed by the company.

 

Date:  

 

    Signed:  

 

DO NOT WRITE BELOW THIS LINE

 

 

 

Date Received:  

 

    Fair Market Value:  

 

RETURN TO THE SECRETARY OF MBIA INC.

 

5



--------------------------------------------------------------------------------

EXHIBIT A2 – CASH NET SETTLEMENT EXERCISE

THE MBIA INC. 2005 OMNIBUS INCENTIVE PLAN

OPTION EXERCISE FORM

 

Name:   

 

 

Address:

  

 

 

Social Security Number:

  

 

 

Office Telephone Number:

  

 

 

Pursuant to the terms of the MBIA Inc. 2005 Omnibus Incentive Plan, I hereby
exercise the Option granted to me on             , 2007 for the number of shares
listed below in accordance with MBIA’s Cash Net Settlement Procedures. This
exercise form is irrevocable.

  1.   

 

Number of shares as to which

the option is being exercised:

        

                                        

       2.    Per share exercise price:         

            $                            

       3.    Delivery of shares:    
Electronic (DWAC) to the MBIA designated broker                                 
  4.    Exercise instructions:     Exercise total number of options being
exercised at the closing market price on the day the exercise form is submitted
(provided submission of the exercise form is prior to 2:00 PM on that day).   5.
   Sale Instructions:     I hereby authorize MBIA to deliver the net shares to
my account with the broker specified above and to instruct the broker to
immediately sell the shares upon receipt at the market price at the time of
delivery and sale by the broker. (I understand that any gain or loss related to
the actual sale will have tax consequences and I should consult with my tax
advisor).   6.    Delivery of net proceeds:     (        )      Maintain net
proceeds in my brokerage account          (        )      Mail a check for the
net proceeds to the following address:              

 

             

 

             

 

  7.    Tax Withholding:  

I understand that the full amount of any gain upon the exercise of hereunder is
subject to ordinary income tax & will be reported on my W-2 for this year & is
also subject to withholding for Medicare & social security taxes. I understand
that the statutory minimum federal, state & city income tax rates (as
applicable) will be applied to this exercise.

     I understand that payment of the exercise price and the applicable income
tax withholding on the amount by which the aggregate fair market value of the
shares that I am purchasing exceeds the aggregate exercise price will be done by
netting shares that have an equivalent value to the exercise price and any
related withholding taxes.   8.    Application of Blackout Periods: I
acknowledge that I cannot sell any of the shares delivered to me pursuant to
this exercise during any blackout period imposed by the company.

 

Date:  

 

    Signed:  

 

DO NOT WRITE BELOW THIS LINE

 

 

 

Date Received:  

 

    Fair Market Value:  

 

RETURN TO THE SECRETARY OF MBIA INC.

 

6



--------------------------------------------------------------------------------

EXHIBIT A3 – CASH EXERCISE

THE MBIA INC. 2005 OMNIBUS INCENTIVE PLAN

OPTION EXERCISE FORM

 

Name:   

 

 

Address:

  

 

 

Social Security Number:

  

 

 

Office Telephone Number:

  

 

 

Pursuant to the terms of the MBIA Inc. 2005 Omnibus Incentive Plan, I hereby
exercise the Option granted to me on             , 2009 for the number of shares
listed below subject to the Cash Exercise Procedures in the Plan. This exercise
form is irrevocable.

  1.     

 

Number of shares as to which

the option is being exercised:

      

                                        

  2.      Per share exercise price:       

        $                              

  3.      Delivery of shares:  

(        )

     Certificate (please specify name & address where actual shares should be
mailed)              

 

             

 

             

 

        

(        )

     Electronic (DWAC) to Paine Webber-Greenwich,CT         

(        )

     Electronic (DWAC) to other broker (please specify brokerage name, DTC#,
contact name, phone & fax #)              

 

             

 

             

 

  4.      Exercise instructions:  

Exercise 100% of the total options being exercised at today’s closing market
price.

  5.      Tax Withholding:  

I understand that the full amount of any gain upon the exercise of hereunder is
subject to ordinary income tax & will be reported on my W-2 for this year & is
also subject to withholding for Medicare & social security taxes. I understand
that the statutory minimum federal, state & city income tax rates (as
applicable) will be applied to this exercise.

       I understand that payment of the exercise price and the applicable income
tax withholding on the amount by which the aggregate fair market value of the
shares that I am purchasing exceeds the aggregate exercise price will be paid in
cash having an equivalent value to the exercise price and any related
withholding taxes no later than the business day following the day of exercise.
The company will advise the employee the total amount due based on the closing
price on the date of exercise. I understand that I must provide the total amount
due prior to the issuance of my share certificates.   6.      Application of
Blackout Periods: I acknowledge that I cannot sell any of the shares delivered
to me pursuant to this exercise during any blackout period imposed by the
company.

 

Date:  

 

    Signed:  

 

DO NOT WRITE BELOW THIS LINE

 

 

 

Date Received:  

 

    Fair Market Value:  

 

RETURN TO THE SECRETARY OF MBIA INC.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

OPTION TRANSFER FORM

Pursuant to the terms of the MBIA Inc. 2005 Omnibus Incentive Plan, the
undersigned hereby transfers (#)             options from the options granted on
            , 2009 to (insert name of transferee)
                                         
                                         
                                                       .

Family member (transferee) information:

 

Relationship of transferee to the undersigned:  

 

Transferee Address:  

 

 

 

Transferee Social Security #:  

 

Transferee Phone #:  

 

 

Date:  

 

     Signed:  

 

 

 

The undersigned transferee acknowledges that he/she has read the non-qualified
Stock Option Agreement and agrees to abide by its terms.

 

Transferee Signature:  

 

Transferee Name (print):  

 

Date:  

 

RETURN TO THE SECRETARY OF MBIA INC.

 

8